Exhibit 10.1

 

[g152791ksi001.gif]

 

July 23, 2019

 

Eric Beringause

 

Dear Eric:

 

I am pleased to offer you the position of President and Chief Executive Officer
(Grade 99) for Dean Foods Company (“Dean Foods” or “Company”).  This position
will report to the Dean Foods Company Board of Directors and will be based out
of our Corporate Headquarters in Dallas, Texas.  We look forward to having you
join our team before the end of July (the date you join the Company is herein
referred to as the “Start Date”).  This letter will be effective the date upon
which it is executed by you (the “Execution Date”) and will be considered your
employment agreement (the “Agreement”).

 

Here are the specifics of your employment with Dean Foods:

 

Position

 

You shall serve in the capacity of President and Chief Executive Officer of the
Company on a full-time basis, reporting to the Board of Directors (the “Board”),
with duties and responsibilities associated with and related to such position in
companies of similar size and in the same or comparable business as the Company,
and as otherwise reasonably requested from time-to-time by the Board consistent
with such position. In addition, and subject to the Board’s approval, you shall
serve on the Board as a Director as described in Article VIII, Section 9 of the
Amended and Restated By-Laws, dated February 25, 2019.

 

Base Salary

 

You will be paid $33,333.34 on a semi-monthly basis, less payroll taxes and
applicable withholdings.  This amount is equivalent to an annual base salary of
$800,000.  Your base salary will be reviewed annually by the Compensation
Committee of the Board of Directors (next in March 2020) and may be increased
from time to time by the Board, in its sole discretion. The base salary as
determined herein and adjusted from time to time shall constitute the “Base
Salary” for purposes of this Agreement.

 

Signing Bonus

 

You will receive one-time signing bonuses totaling $870,000.00. These payments
are subject to all regulatory and Dean Foods’ required payroll taxes and
deductions, including 401(k) withholdings. You will receive the one-time signing
bonuses per the following payment schedule:

 

1

--------------------------------------------------------------------------------



 

Payment Within 45 Days After Date Listed Below

 

Amount

 

July 31, 2019

 

$

350,000.00

 

December 31, 2019

 

$

150,000.00

 

March 31, 2020

 

$

370,000.00

 

 

If you resign from Dean Foods other than for Good Reason or if the company
terminates your employment for Cause, you will be responsible for reimbursing
Dean Foods for the full gross amount of your paid signing bonus on a pro-rated
basis, according to the number of full months worked from the assigned date and
following the below schedule:

 

·                  If you resign other than for Good Reason or are terminated
for Cause before July 31, 2020, you will be responsible for repaying, and agree
to repay, the 1st signing bonus payment on a pro-rata basis, according to the
number of full months worked from July 31, 2019, and you will not be eligible to
receive the rest of your signing bonus payments.

 

·                  If you resign other than for Good Reason or are terminated
for Cause before December 31, 2020, you will be responsible for repaying, and
agree to repay, the 2nd signing bonus payment on a pro-rata basis, according to
the number of full months worked from December 31, 2019, and you will not be
eligible to receive the rest of your signing bonus payments.

 

·                  If you resign other than for Good Reason or are terminated
for Cause before March 31, 2021, you will be responsible for repaying, and agree
to repay, the 3rd signing bonus payment on a pro-rata basis, according to the
number of full months worked from March 31, 2020.

 

·                  You understand and agree that each of the three signing bonus
repayment obligations above are independent, and that you may be responsible to
repay a pro-rata portion of more than one of the signing bonus payments.

 

“Cause” to terminate your employment will exist if: (a) you fail to meet our
performance expectations after being provided a written warning regarding the
performance deficiency; (b) you violate our Code of Ethics; or (c) you engage in
conduct that does harm to our business.

 

“Good Reason” to terminate your employment will exist if there is a:
(i) material reduction in your annual base salary or target annual bonus
opportunity, (ii) material reduction in the scope of your duties and
responsibilities, (iii) relocation of your principal place of employment to a
location that is more than 50 miles from such prior location of employment; or
(iv) material breach by the Company of this Agreement.

 

Annual Incentive Opportunity

 

You will be eligible to earn an annual cash incentive payment as a participant
in the Dean Foods CEO Short-Term Incentive (STI) Plan, as such STI Plan is
modified pursuant to the terms of this Agreement.  Your 2019 target incentive
payment is equal to 110% of your annualized base salary.  50% of your STI target
will be calculated against the attainment of an EBITDA target approved

 

2

--------------------------------------------------------------------------------



 

by the Compensation Committee within 60 days after your Start Date, and the
remaining 50% of your STI target will be calculated against the attainment of an
Adjusted Operating Cash Flow target the Compensation Committee will approve
within 60 days after your Start Date.  Your STI Plan will have a 2:1 leverage
factor, meaning it will begin payout by delivering at least 50.l% of the
financial metrics target amounts, and will have a maximum payout equivalent to
100% of your target STI.  The STI payment will be calculated with your annual
base salary as of 12/31 and will be prorated according to your start date.

 

Inducement Grant

 

Upon joining Dean Foods, you will receive an Inducement Grant consisting of
Performance Vesting Stock Options (the “Performance Options”).  The total number
of Performance Options will be equal to $3,000,000.00 divided by the Company’s
closing stock price one business day before your Start Date. The exercise price
for the Performance Options shall be equal to the Company’s closing stock price
one business day before your Start Date.

 

The Performance Options shall vest as follows:

 

·                                          50% of the Performance Options will
vest based on the Company’s attainment of an EBITDA target to be approved by the
Compensation Committee within 60 days after your Start Date, for the period
ended 12 full months after the grant date, and;

 

·                                          50% of the Performance Options will
vest based on the Company’s attainment of an EBITDA target to be approved by the
Compensation Committee within 60 days after your Start Date, for the period
ended 24 full months after the grant date.

 

The total number of Performance Options that will vest at the end of each
measurement period will be calculated using a 2:1 leverage factor on EBITDA
actually delivered versus the corresponding EBITDA target, starting with a
minimum amount of Performance Options equivalent to 50% of the total stock
options originally granted.  The maximum number of shares that could potentially
be delivered under the Inducement Grant is equivalent to the total Performance
Options originally granted.  You will receive additional details regarding your
grant within 90 days of your Start Date.

 

Annual Long-Term Incentive Compensation

 

You will be eligible for consideration for future Long-Term Incentive (LTI)
grants under the Dean Foods Long Term Incentive Program.  The exact amount and
nature of any future long-term incentive awards will be determined by the
Compensation Committee.

 

Paid Time Off (PTO)

 

You will be granted 25 days of PTO per year.  For 2019, your PTO will be
prorated based on your Start Date.  Unused PTO is not carried forward from year
to year unless required by state law.

 

3

--------------------------------------------------------------------------------



 

Benefits Plan

 

You will soon be receiving an overview of the health and welfare benefits
program.  Your eligibility begins on the first day of the month following 60
calendar days of employment; please note that you must complete the health and
welfare benefits enrollment process within 45 days of your hire date.  Once
hired, if you have questions regarding the health and welfare benefits programs
or eligibility, please call the Dean Foods Benefits Service Center at
877-224-4909 or go online to www.deanfoods.mercerhrs.com.

 

Your eligibility for 401(k) benefits will begin on the first day of the month
following 60 calendar days of employment.  You will receive information
regarding these benefits approximately two weeks prior to your eligibility.  For
questions regarding 401(k) programs or eligibility, please call Fidelity
Investments at 800-835-5095.

 

COBRA Support

 

Should you elect COBRA (health insurance) coverage from your previous employer,
Dean Foods will reimburse you, grossed up for taxes, for your COBRA premiums
(less your comparable Dean Foods contribution) until you become eligible for
Dean Foods benefits (first of the month following 60 days of employment).

 

Supplemental Executive Retirement Plan

 

You will be covered by the Dean Foods Supplemental Executive Retirement Plan
(SERP) under the plan rules.  The SERP is a non-qualified retirement plan that
provides an annual Company contribution (currently 4% of eligible excess
compensation) to executives whose eligible compensation exceeds the annual
IRS-mandated limit for qualified retirement plans.  Company contributions are
made in June/July for the prior year period.  You will receive additional
information upon receiving your first plan contribution.

 

Executive Physical

 

You will be eligible for a Company-paid Executive Physical every calendar year
with the Cooper Institute in Dallas, Texas.  To schedule your physical, call
972.560.3227 and reference Dean Foods.

 

Insider Trading

 

As the President and Chief Executive Officer, you will have access to sensitive
business and financial information.  Accordingly, from time to time and in
accordance with the company’s Insider Trading Policy, you will be prohibited
from trading Dean Foods’ securities (or, in some circumstances, the securities
of companies doing business with Dean Foods).

 

Severance

 

Details pertaining to your severance agreement are attached to this offer
letter.

 

Change-In-Control Provisions

 

You will be provided a Change in Control agreement, in the form previously
approved by the Board and filed as Exhibit 10.8 to the to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2018.

 

4

--------------------------------------------------------------------------------



 

Financial/Legal Counseling

 

You are eligible to receive a reimbursement of up to $14,000 net per year
(grossed up for taxes) to reimburse you for any financial/legal planning
activities for which you have engaged during each calendar year, including tax
preparation fees and legal fees.

 

New Hire Process

 

This offer of employment is contingent upon your submission to and successful
completion of a background check and drug screen.  By signing this offer letter,
you represent that there is no agreement or promise in place between you and any
other company (for example, a non-competition agreement) that would prohibit you
from working for Dean Foods.  Further, you agree and represent to the Company by
signing below that you have never been terminated, suspended, or otherwise
disciplined by an employer or organization for conduct that was alleged to be in
violation of that employer/organization’s personnel policies, including but not
limited to policies concerning harassment, discrimination, or other misconduct. 
You are also required to comply with the Dean Foods Code of Ethics as a
condition of employment, and you understand and agree that you are not to use or
disclose the confidential or proprietary information of any prior employer while
performing your job with Dean Foods.  You also agree that to the extent you have
any prohibitions on solicitation of customers or employees from your prior
employer, you agree that you will honor those provisions for the allotted time
in any relevant agreements.

 

Transition Allowance

 

To assist you with your transition from Wisconsin to Texas, you will be provided
with a monthly allowance in the amount of $5,000.00.  This amount is subject to
all regulatory and Dean Foods’ required payroll taxes and deductions, including
401(k) withholdings.  This monthly allowance will begin in August 2019 and will
terminate in 18 months (February 2021), or at the time you complete your
relocation from Wisconsin to Texas, whichever occurs first.

 

Relocation Assistance

 

Dean Foods wants your transfer to Dallas to be a positive one and is offering
relocation assistance.  By accepting this position, you acknowledge that Dean
Foods anticipates that the location of your role will transition to Dallas,
Texas no later than the 1Q of 2021.  At the time of such relocation, Dean Foods
will provide relocation assistance under the current Level One policy
(enclosed), or if the policy has changed and it is mutually agreeable, Dean
Foods will provide relocation assistance under the policy in place at that time.

 

If you have questions regarding these programs or eligibility, please contact
our relocation department by phone at 214-721-1290 or via email at
Cassandra_brown-english@deanfoods.com.

 

Death or Disability.

 

Your employment will be terminated immediately upon your death.  Dean Foods will
provide, at no cost to you, a Basic Life Insurance benefit equal to 1½ times
your annual base salary.

 

Upon ten (10) days’ prior written notice, the Company may terminate you due to
Disability. For purposes of this Agreement, “Disability” shall be defined as
your failure to have performed the essential functions of your material duties
hereunder, with a reasonable accommodation, due to a physical or mental injury,
infirmity or incapacity for ninety (90) days (including weekends and

 

5

--------------------------------------------------------------------------------



 

holidays) in any three hundred sixty-five (365)-day period as determined by the
Board in its reasonable discretion. You (or you representative) shall cooperate
in all respects with the Company if a question arises as to whether you have
become disabled (including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss your condition with the Company).

 

In the event of termination due to Disability, the Company will pay to you the
following Salary and Short-Term Incentive Compensation:

 

(a)                                 Salary Continuation. The Company shall
continue to pay you your current annual base salary, paid on a semi-monthly
basis, less payroll taxes and applicable withholdings, for a period of twelve
months following your Disability.

 

(b)                                 Short Term Incentive Compensation. You will
be eligible to receive a pro-rata portion of your annual short-term incentive
(STI) under the applicable Company plan for the calendar year in which your
Disability occurred (“Pro Rata Bonus”). The pro-rata portion shall be equal to a
fraction, the numerator of which is the number of full months that you are
employed with Dean Foods during such year through (and including) the date of
Disability and the denominator of which is 12, with such pro-rata portion earned
in an amount based on the degree to which the applicable performance criteria
are ultimately achieved, as determined by the Compensation Committee on a basis
applied uniformly to you as to other senior executives of the Company.

 

(c)                                  Performance Options.  Any Performance
Options that vest prior to your death or Disability, will be exercisable for a
period of 90 days following your death or Disability. Any other equity awards
that may be granted to you during your employment with the Company shall be
governed by the terms of the agreements governing such equity awards.

 

(d)                                 Disability Benefits Coordination. Any
disability payment benefits received through the Company provided Long Term
Disability insurance program, will be deducted from payments made under clauses
(a) and (b) of this section.

 

Indemnification

 

You and the Company will also enter into the Company’s standard form of
indemnification agreement with its directors, referenced as Exhibit 10.23 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2018.

 

Conclusion

 

Eric, I am excited about you joining our Dean Foods team as CEO and feel
strongly we have many opportunities to capitalize on under your leadership. 
With your experience, sense of urgency, vision, and skill set, I am confident
you are the “right leader at the right time” and will make significant
contributions to the success of Dean Foods.

 

6

--------------------------------------------------------------------------------



 

Best regards,

 

 

 

/s/ Jim Turner

 

 

 

Jim Turner

 

Chairman of the Board

 

Dean Foods Company

 

 

 

Agreed and accepted:

 

 

 

Eric Beringause

 

 

 

Date

 

 

 

cc. Jose Motta, Kristy Waterman

 

 

7

--------------------------------------------------------------------------------